DETAILED ACTION
This Office Action is in response to claims filed on 4/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-11, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1714337 (3GPP TSG RAN WG1 Meeting #90).

	Regarding claim1; R1-1714337 discloses receiving, during a transmission interval, a data transmission over a plurality 4of beamformed channels and, for each data transmission, a reference signal transmitted in 5conjunction with the data transmission (a UE receives PDSCH data with associated DMRS in a transmission interval; the DMRS ports of the scheduled PDSCH layers are transmitted with different beams; see paragraph 2.3, Fig. 2 and Fig. 3);  6performing, for one or more of the plurality of beamformed channels, a 7channel state measurement procedure during the transmission interval using the data 8transmission, the reference signal, or a combination thereof (if the DMRS ports of the scheduled PDSCH layers are transmitted with different beams, the UE measures the PDSCH DMRS ports and report the preferred beam/port; see paragraph 2.3, Fig. 2 and Fig. 3); and  9transmitting, over an acknowledgement/negative acknowledgement 10(ACK/NACK) signal, a feedback report indicating a result of the channel state measurement 11procedure for the one or more of the plurality of beamformed channels (the UE measures the PDSCH DMRS ports and report the preferred beam/port, possibly together with the corresponding ACK/NACK transmission; see paragraph 2.3, Fig. 2 and Fig. 3).

Regarding claim 11; R1-1714337 discloses transmitting, during a transmission interval, a data transmission over a 7plurality of beamformed channels to a user equipment (UE) and, for each data 8transmission, a reference signal transmitted in conjunction with the data transmission (a gNB transmits PDSCH data with associated DMRS in a transmission interval; the DMRS ports of the scheduled PDSCH layers are transmitted with different beams; see paragraph 2.3, Fig. 2 and Fig. 3);  9receiving, from the UE and over an acknowledgement/negative 10acknowledgement (ACK/NACK) signal, a feedback report indicating a result of a 11channel state measurement procedure for one or more of the plurality of beamformed 12channels using the data transmission, the reference signal, or a combination thereof (if the DMRS ports of the scheduled PDSCH layers are transmitted with different beams, the UE measures the PDSCH DMRS ports and report the preferred beam/port; see paragraph 2.3 and Fig. 3);  13and 14performing, based at least in part on the feedback report, subsequent 15transmissions to the UE over the one or more beamformed channels (the gNB can then indicate switching the beam for transmitting control channel to the reported beam; see paragraph 2.3, Fig. 2 and Fig. 3). 

claim 3; R1-1714337 discloses identifying resources allocated for transmitting an ACK/NACK message for 3the transmission interval (a UE identifies resources at the end of the transmission interval for transmitting an ACK/NACK; see section 2.3 and Fig. 3); and 4using the identified resources for transmitting the feedback report and the 5ACK/NACK message (the UE transmits ACK/NACK together with beam reporting; see section 2.3 and Fig. 3). 

Regarding claims 10 and 21; R1-1714337 discloses wherein the reference signal comprises a 2demodulation reference signal (DMRS) (the reference signal transmitted with PDSCH is DMRS; see paragraph 2.3 and Fig. 3).

Regarding claim 13; R1-1714337 discloses receiving the feedback report over resources allocated for transmitting an ACK/NACK message (beam reporting is transmitted together with the corresponding ACK/NACK transmission to a base station; see section 2.3, Fig. 2 and Fig. 3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 12, 18, 22-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Park et al. (US 2019/0253949 A1).

Regarding claim 22; R1-1714337 discloses receive, during a transmission interval, a data transmission over a plurality 4of beamformed channels and, for each data transmission, a reference signal transmitted in 5conjunction with the data transmission (a UE receives PDSCH data with associated DMRS in a transmission interval; the DMRS ports of the scheduled PDSCH layers are transmitted with different beams; see paragraph 2.3, Fig. 2 and Fig. 3);  6perform, for one or more of the plurality of beamformed channels, a 7channel state measurement procedure during the transmission interval using the data 8transmission, the reference signal, or a combination thereof (if the DMRS ports of the scheduled PDSCH layers are transmitted with different beams, the UE measures the PDSCH DMRS ports and report the preferred beam/port; see paragraph 2.3 and Fig. 3); and  9transmit, over an acknowledgement/negative acknowledgement 10(ACK/NACK) signal, a feedback report indicating a result of the channel state measurement 11procedure for the one or more of the plurality of beamformed channels (the UE measures the PDSCH DMRS ports and report the preferred beam/port, possibly together with the corresponding ACK/NACK transmission; see paragraph 2.3 and Fig. 3). 
R1-1714337 discloses using DMRS for L1/L2 beam management.
a processor (processor 314; see Fig. 3), 4memory in electronic communication with the processor (memory 315; see paragraph [0208] and Fig. 3); and 5instructions stored in the memory and executable by the processor (instructions 316; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Park to implement DMRS for L1/L2 beam management on a UE (see paragraph [0251] of Park).	

	Regarding claims 2 and 23; R1-1714337 discloses using DMRS for L1/L2 beam management.
Park discloses determining that a control transmission received during the transmission 3interval is transmitted using an antenna configuration that is quasi-co-located (QCL) with 4respect to an antenna configuration used for the data transmission (a UE monitors NR-PDCCH on different beam pair links in different NR-PDCCH OFDM symbols; a spatial QCL parameters is used to indicate between DL RS antenna ports and DM-RS antenna ports of DL data channel; see paragraphs [0018], [0247] and [0354]); and 5performing, for the one or more of the plurality of beamformed channels, the 6channel state measurement procedure during the transmission interval using the control 7transmission (the wireless device may measure beam quality of the one or more beams, and may report measurement results of beam quality to the base station; see paragraph [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Park to determine a control information using QCLed indication in order to increase robustness against beam pair link blocking (see paragraph [0246] of Park). 

Regarding claims 7 and 18; R1-1714337 discloses a UE transmits beam reporting to a base station. 
Park discloses wherein the feedback report indicates at least 2one of a signal-to-noise ratio (SNR), a reference signal received power (RSRP) (the wireless device may measure beam quality (e.g. RSRP, RSRQ) of the one or more beam and reports to the base station; see paragraph [0358]), a channel 3quality indicator (CQI), a reference signal received quality (RSRQ), or a combination thereof (no patentable weight is given to other elements due to the claim language one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Park to transmit beam quality to a base station to increase robustness against beam pair link blocking (see paragraph [0246] of Park). 

Regarding claim 24; R1-1714337 discloses identifying resources allocated for transmitting an ACK/NACK message for 3the transmission interval (a UE identifies resources at the end of the transmission interval for transmitting an ACK/NACK; see section 2.3 and Fig. 3); and 4using the identified resources for transmitting the feedback report and the 5ACK/NACK message (the UE transmits ACK/NACK together with beam reporting; see section 2.3 and Fig. 3).

 Regarding claim 27; R1-1714337 discloses transmit, during a transmission interval, a data transmission over a 7plurality of beamformed channels to a user equipment (UE) and, for each data 8transmission, a reference signal transmitted in conjunction with the data transmission (a gNB transmits PDSCH data with associated DMRS in a transmission interval; the DMRS ports of the scheduled PDSCH layers are transmitted with different beams; see paragraph 2.3, Fig. 2 and Fig. 3);  9receive, from the UE and over an acknowledgement/negative 10acknowledgement (ACK/NACK) signal, a feedback report indicating a result of a 11channel state measurement procedure for one or more of the plurality of beamformed 12channels using the data transmission, the reference signal, or a combination thereof (if the DMRS ports of the scheduled PDSCH layers are transmitted with different beams, the UE measures the PDSCH DMRS ports and report the preferred beam/port; see paragraph 2.3 and Fig. 3);  13and 14perform, based at least in part on the feedback report, subsequent 15transmissions to the UE over the one or more beamformed channels (the gNB can then indicate switching the beam for transmitting control channel to the reported beam; see paragraph 2.3, Fig. 2 and Fig. 3).
R1-1714337 discloses using DMRS for L1/L2 beam management.
Park discloses a processor (processor 321A; see Fig. 3), 4memory in electronic communication with the processor (memory 322A; see paragraph [0195] and Fig. 3); and 5instructions stored in the memory and executable by the processor (instructions 323A; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Park to implement DMRS for L1/L2 beam management on a base station (see paragraph [0251] of Park). 

Regarding claims 12 and 28; R1-1714337 discloses using DMRS for L1/L2 beam management.
transmitting a control transmission during the transmission interval using an 4antenna configuration that is quasi-co-located (QCL) with respect to an antenna configuration 5used for the data transmission (a base station transmits spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of DL data channel; see paragraphs [0018], [0247] and [0354]), wherein the channel state measurement procedure is 6performed using the control transmission(the wireless device may measure beam quality of the one or more beams, and may report measurement results of beam quality to the base station; see paragraph [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Park to determine a control information using QCLed indication in order to increase robustness against beam pair link blocking (see paragraph [0246] of Park).

	Regarding claim 29; R1-1714337 discloses receiving the feedback report over resources allocated for transmitting an ACK/NACK message (beam reporting is transmitted together with the corresponding ACK/NACK transmission; see section 2.3 and Fig. 3).

	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Gong et al. (US 2020/0154467 A1).

Regarding claim 4; R1-1714337 discloses a UE transmits beam reporting to a base station. 
identifying, for each of the plurality of beamformed channels, a receive beam 3used to receive the data transmission (a UE derives a beam from the QCL association between PUCCH DMRS and a respective PDSCH DMRS; for a given slot, two separate PDSCH-DMRS are transmitted via two beams; see paragraph [0347] and Fig. 15F); and 4selecting, based at least in part on the respective receive beam, a transmit 5beam to use for transmitting the feedback report ( a UE  transmits the contents of each PUCCH on a respective beam which is used to transmit PDSCH; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

Regarding claim 6; R1-1714337 discloses a UE transmits beam reporting to a base station. 
Gong discloses transmitting the feedback report over a plurality of transmit beams, each 3transmit beam associated with a corresponding receive beam used to receive the data 4transmission (a UE transmits the contents of each PUCCH on a respective beam which is used to transmit PDSCH; for a given slot, two separate PUCCH are transmitted via two beams; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

Regarding claim 14; R1-1714337 discloses a UE transmits beam reporting to a base station together with ACK/NACK transmission. 
Gong discloses receiving the feedback report over a transmit beam that is based at least in part 3on a receive beam used by the UE to receive the data transmission (a UE transmits PUCCH to a base station via a beam that transmits a respective PDSCH DMRS; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

Regarding claim 16; R1-1714337 discloses a UE transmits beam reporting to a base station. 
Gong discloses receiving the feedback report over a plurality of transmit beams, each transmit 3beam associated with a corresponding receive beam used by the UE to receive the data transmission (the contents of each PUCCH is transmitted on a respective beam which is used to transmit PDSCH; for a given slot, two separate PUCCH are transmitted via two beams; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Gong; and in further view of Harada et al. (US 2020/0099437 A1).

	Regarding claim 5; R1-1714337 discloses a UE performs beam measurements and reports to a base station.
Harada discloses identifying, based at least in part on the channel state measurement procedure, 3a channel performance metric value associated with the receive beam; 4determining that the channel performance metric value fails to satisfy a 5threshold (a beam failure event occurs when the state in which the beam quality (e.g. the RSRP or RSRQ) of beam pair links is lower than a predetermined threshold; see paragraph [0089] and Fig. 4); and  6wherein transmitting the feedback report is based at least in part on the 7determining (the UE reports beam failure occurrence to the base station; see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337, Gong and Harada to transmit beam failure occurrence to a base station in order to receive DL data properly (see paragraph [0013] of Harada).
	
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of R1-1708134 (3GPP TSG RAN WG1 Meeting #89).

	Regarding claims 8 and 19; R1-1714337 discloses a UE transmits beam report to a base station.
wherein the feedback report indicates at least 2one of an indication of an absolute channel performance metric value for each of the one or 3more of the plurality of beamformed channels (reported beam information the information the information indication groups, DL Tx beams, and the corresponding L1-RSRP and/or CSI; the beam report includes differential multi-beam reports for different channel; see section 3.3 and section 5), a relative channel performance metric value 4for the one or more of the plurality of beamformed channels, an identifier for each of the one 5or more beamformed channels having a channel performance metric value satisfying a 6threshold, an identifier of at least one beamformed channel having a highest channel 7performance metric value, or a combination thereof (no patentable weight is given to other elements due to the claim language one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and R1-1708134 to report channel performance metric value for each of beamformed channel in order to achieve high reliability of the network (see section 3.1 of R1-1708134).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Xi et al. (US 2020/0288479 A1).

	Regarding claims 9 and 20; R1-1714337 discloses using DMRS for L1/L2 beam management.
Xi discloses wherein each of the plurality of beamformed 2channels corresponds to a channel using a corresponding transmission control indicator (TCI) 3state beam (for PDCCH or PDSCH beam indication, a TCI state may include a reference to a RS set comprising one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Xi to include a TCI state for beam indication in order for a UE to determine which DL RS index to use (see paragraph [0082]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Bedekar et al. (US 2021/0028847 A1).

	Regarding claim 15; R1-1714337 discloses a UE transmits beam report to a base station. 
Bedekar discloses identifying, based at least in part on the feedback report, a result of the channel 3state measurement procedure for the receive beam (each UE my measure reference signals for each of a plurality of beams and sends a measurement reports (e.g. RSRP) to a base station; the BS may determine the best beam for a UE from the signals it receives from the UE; see paragraph [0032]); and  4wherein performing subsequent transmissions to the UE is based at least in 5part on the identifying (the BS may take into account the metrics of the UEs, the preferred beam(s) for each UE to transmit DL data; see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Bedekar to perform subsequent transmission to the UE based upon feedback report to better schedule resources (see paragraph [0032] of Bedekar).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Davydov et al. (US 2019/0132851 A1).

	Regarding claim 17; R1-1714337 discloses a UE transmits beam report together with ACK/NACK to a base station.
Davydov discloses transmitting an indication to the UE identifying one or more transmit beams 3for the UE to use for communicating the feedback report over the ACK/NACK signal (a UE can be configured to use a certain beam for uplink transmission; beam pair link index for PDSCH reception can be used in a corresponding ACK/NACK transmission; see paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337 and Davydov to transmit an indication to the UE identifying transmit beam to use for better beam management (see paragraph [0116]).
 
 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Park; and in further view of Gong et al. (US 2020/0154467 A1).

Regarding claim 25; R1-1714337 discloses a UE transmits beam reporting to a base station. 
Gong discloses identifying, for each of the plurality of beamformed channels, a receive beam 3used to receive the data transmission (a UE derives a beam from the QCL association between PUCCH DMRS and a respective PDSCH DMRS; for a given slot, two separate ; and 4selecting, based at least in part on the respective receive beam, a transmit 5beam to use for transmitting the feedback report (the contents of each PUCCH is transmitted on a respective beam which is used to transmit PDSCH; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337, Park and Gong to transmit the feedback report on a corresponding beam in order to transmits to a corresponding TRP (see paragraph [0347] of Gong).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Park; in view of Gong; and in further view of Harada.

Regarding claim 26; R1-1714337 discloses a UE performs beam measurements and reports to a base station.
Harada discloses identifying, based at least in part on the channel state measurement procedure, 3a channel performance metric value associated with the receive beam; 4determining that the channel performance metric value fails to satisfy a 5threshold (a beam failure event occurs when the state in which the beam quality (e.g. the RSRP or RSRQ) of beam pair links is lower than a predetermined threshold; see paragraph [0089] and Fig. 4); and  6wherein transmitting the feedback report is based at least in part on the 7determining (the UE reports beam failure occurrence to the base station; see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337, Park, Gong and Harada . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1714337; in view of Park; in view of Gong; and in further view of Bedekar.

Regarding claim 30; R1-1714337 discloses a UE transmits beam report to a base station together with ACK/NACK transmission.
Gong discloses receive the feedback report over a transmit beam that is based at least in part 3on a receive beam used by the UE to receive the data transmission (a UE transmits PUCCH to a base station via a beam that transmits a respective PDSCH DMRS; see paragraph [0347] and Fig. 15F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337, Park and Gong to transmit the feedback report on a corresponding beam in order to transmit to a corresponding TRP (see paragraph [0347] of Gong).

R1-1714337 discloses a UE transmits beam report to a base station together with ACK/NACK transmission.
Bedekar discloses identify, based at least in part on the feedback report, a result of the channel 3state measurement procedure for the receive beam (each UE my measure reference signals for each of a plurality of beams and sends a measurement reports (e.g. RSRP) to a base station; the BS may determine the best beam for a UE from the signals it receives from the UE; ; and  4wherein performing subsequent transmissions to the UE is based at least in 5part on the identifying (the BS may take into account the metrics of the UEs, the preferred beam(s) for each UE to transmit DL data; see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of R1-1714337, Park, Gong and Bedekar to perform subsequent transmission to the UE based upon feedback report to better schedule resources (see paragraph [0032] of Bedekar). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415